Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4,6,7,9-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over JP2014227458.
	The reference (abstract) suggests terminally modifying a diene rubber by reaction with a boron compound. The example anionically polymerizes a styrene/butadiene rubber (ie a living SBR) with BuLi and then reacts with the boron compound. The boron compound has the formula:
                                               OR1
                                   /
  			  X-Y-B
                                   \
                                    OR2

Where X can be an ethylenic hydrocarbon such as CH2=CR4-R3-   (see formula 3 of reference) and Y is a divalent C1 to C18 aliphatic hydrocarbon (see paragraph 8 of reference).
Such a compound meets applicant’s claims when “R” is a –(CH2)1-6  -
                                                               OR1
                                               /
  			  CH2=CH -R-B
                                               \
                                                OR2


	In regards to applicant’s dependent claims:
	A neodymium polymerized polybutadiene of high cis content (paragraph 64;    table 2) can be used in lieu of the BuLi polymerized SBR.
	Compositions of the modified rubber are useful as tires (paragraph 56).
	Silica (paragraph 69; table 3) can be used in the composition.


Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over JP2014227458 in view of Saintigny 2016/0130427.
JP2014227458 applies as explained above.
	The reference (table 2) shows polybutadienes with a cis content as high as 97%. No general teachings of the uppermost cis content is provided.
	Polybutadienes for tires having a cis content >98% are well known. Saintigny (paragraph 67) identifies such a polybutadiene is commercially available. 
	It would have been obvious to modify any known polybutadiene by the process of JP2014227458 including those of >98% cis content.

Claims 5 and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
JP2014227458 requires at least one -CH2- group between the boron atom and the -CH=CH2 group. Applicant’s VBPIN has a direct bond between the boron atom and the -CH=CH2 group.
Such a compound is known (see entry 2 of table 1 of the Madden article). However, no suggestion of termination diene rubbers is present.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weedays from 9 to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski, can be reached at telephone number 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID J BUTTNER/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        6/10/22